Citation Nr: 1419333	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-17 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II, and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared at a Travel Board hearing with the undersigned in December 2013.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  By an October 2009 rating decision, the RO denied reopening entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure; as well as service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the October 2009 rating decision contains a physician statement indicating the Veteran was diagnosed with diabetes mellitus in 1969.  

3.  The evidence of record is at least in relative equipoise as to whether the symptoms of the Veteran's diabetes mellitus, type II, have been continuous since separation from service.  

4.  The Veteran's retinopathy is caused by his diabetes mellitus, type II.        


CONCLUSIONS OF LAW

1.  The October 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 2009 rating decision to reopen the Veteran's claims for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and diabetic retinopathy, to include as secondary to diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, was denied in July 2006.  The RO denied the reopening of the claim because evidence did not show, in pertinent part, that the Veteran was not diagnosed with the condition within one year of his discharge from active duty service.    

With regard to the Veteran's claim for service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II, the RO also denied the reopening of the claim in July 2006.  The RO indicated that there was no indication the Veteran's diabetes mellitus was related to service, and the Veteran could therefore not be granted service connection for diabetic retinopathy on a secondary basis.  

Since the July 2006 decision, the Veteran submitted a letter from "Dr. E.A."  Dr. E.A. indicated that he had treated the Veteran in 1969 and diagnosed him with diabetes during that time period.  The Veteran also submitted a statement from his wife.  She indicated that she accompanied the Veteran to treatment in 1969 and that such treatment confirmed the Veteran was diabetic. 

Therefore, the additional evidence received since the July 2006 rating decision has not been previously submitted to VA and suggests that the Veteran has been diagnosed and treated for diabetes mellitus since 1969; the Veteran separated form service in January 1969.  Such evidence is not redundant and raises a reasonable possibility of substantiating both claims for service connection.  As a result, the evidence is new and material and the claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II, must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

 Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, such as diabetes mellitus, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II, is among the diseases listed in 38 C.F.R. § 3.309(e).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran's primary contentions, as emphasized during the December 2013 hearing, are that he has had diabetes mellitus, type II, since separation from service and that his diabetic retinopathy was caused by his diabetes mellitus, type II.

Both private and VA treatment records reflect the Veteran's long history of diabetes mellitus from as far back as 1991.  Specifically, a July 2006 VA treatment record indicates that the Veteran's diabetes was "borderline since 1969; Unsure when he was diagnosed and started tx."  A November 2006 record also states that the Veteran was diagnosed "some thirty years ago," which would suggest a date of onset no later than 1976.  Therefore, while the medical evidence does not provide an explicit diagnosis of diabetes mellitus within one year of separation of service, it does suggest that the Veteran's symptoms have been continuous for a number of years.

As described above, however, the letter submitted by the Veteran's treating physician, Dr. E.A., states that the Veteran received treatment and was diagnosed with diabetes in 1969.  The Veteran's wife also submitted a statement indicating that the Veteran was diagnosed with diabetes by Dr. E.A. in 1969.  The Board notes that a lay person can be competent to report diagnoses he or she was told about.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the wife's statements are further supported by the letter submitted by the physician himself indicating the Veteran has had diabetes since 1969.

The Veteran also testified in the December 2013 hearing that he has had diabetes symptoms since service.  He stated there was a problem with his test results at his separation examination and his blood sugars were tested twice.  However, such irregularity was not noted on the examination report, and the Veteran's endocrine system was found to be clinically normal.  Remaining service treatment records are also negative for any complaints, treatment, or diagnoses related to diabetes mellitus.

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's treatment records show that his diabetes mellitus, type II, manifested to a compensable degree within one year of separation from service.  As such, service connection for diabetes mellitus, type II, is warranted in this case.

With regard to the Veteran's retinopathy, a November 2006 VA treatment record indicates that his retinopathy is a complication of his diabetes mellitus, type II.  There is no contrary medical opinion in the evidence of record.  Thus, the evidence reflects that the Veteran has retinopathy that is proximately due to or the result of his diabetes mellitus, type II.  Hence, entitlement to service connection for diabetic retinopathy is granted.   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1   (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence has been received; the claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and for service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, is reopened.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.

Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, is granted. 



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


